339 S.W.3d 620 (2011)
Greg MUNGER, Appellant,
v.
DEPARTMENT OF LABOR AND INDUSTRIAL RELATIONS and L. Johnson, Division Deputy State of Missouri, Respondents.
No. WD 73347.
Missouri Court of Appeals, Western District.
April 19, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 31, 2011.
Gregg Munger, Appellant pro se, Marthasville, MO, for appellant.
Denise G. McElvein, St. Louis, MO, for respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, Presiding, KAREN KING MITCHELL, Judge, and BRENT POWELL, Special Judge.

ORDER
PER CURIAM.
Greg Munger appeals the dismissal of his civil action against a State agency and a State employee on grounds of failure to state a claim and the doctrines of sovereign and official immunity. For reasons explained in a Memorandum provided to *621 the parties, we find no error and affirm the judgment of dismissal.
AFFIRMED. Rule 84.16(b).